Citation Nr: 0826116	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-42 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran has service in the Army National Guard between 
September 1983 and May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied a claim for service for a 
lung condition due to environmental contamination.

The veteran and his wife testified before a Decision Review 
Officer (DRO) in June 2005 and before the undersigned 
Veterans Law Judge in June 2006.  Copies of the transcripts 
of these hearings have been associated with the claims file.

In October 2006, the Board remanded the appeal in order that 
the veteran may be provided with additional VCAA 
notification, that the Appeals Management Center (AMC) could 
seek to obtain additional evidence, and for the obtainment of 
a VA medical examination.  Although cognizant of the 
representative's contention that the notice subsequently 
issued was inadequate, the Board finds that the directives of 
the October 2006 Board remand were substantially satisfied.  
The appeal is ripe for adjudication upon the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  An October 1991 Board decision denied service connection 
for allergic asthma.  

3.  Some of the evidence received subsequent to the October 
1991 Board decision is not cumulative of previously 
considered evidence, relates to a previously unestablished 
fact necessary to substantiate the underlying claim and 
raises a reasonable possibility of substantiating the claim.

4.  The veteran has a history of asthma, characterized by 
remission and exacerbations, since being exposed to toxic 
solvents while on active duty; the evidence overall is in 
approximate equipoise as to whether he has a current 
diagnosis of allergic asthma that began during or as the 
result of service.

5.  The preponderance of the evidence is against a nexus 
between a current diagnosis of a respiratory disease, to 
include lung disease other than asthma, including but not 
limited to chronic obstructive pulmonary disease (COPD), and 
any incident of active service.


CONCLUSIONS OF LAW

1.  The October 1991 Board decision denying service 
connection for allergic asthma is final.  38 U.S.C.A. § 7266 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2007).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for allergic asthma is warranted.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2007).

4.  Service connection for a respiratory disease other than 
asthma is not warranted.  38 U.S.C.A. §§ 101(24), 1103, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.300, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As the disposition herein reached is favorable to the 
appellant with respect to the claim for service connection 
for allergic asthma, the need to discuss the VA's efforts to 
comply with the VCAA, as codified in the United States Code, 
its implementing regulations, or the body of law interpretive 
thereof, is obviated, to include consideration of whether the 
claim for service connection for asthma had been reopened.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that VA has met these duties with regard to 
the claim for service connection for a respiratory disease 
other than asthma adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

Pursuant to the October 2006 Board remand, the veteran was 
issued an October 2006 VCAA notification letter.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the veteran 
notice regarding the evidence and information needed to 
establish a disability rating and an effective date, as 
outlined in Dingess.

Although cognizant of the representative's contention that 
this letter was not adequate because it did specifically 
discuss that the veteran had service in the National Guard 
and did not serve full time, active duty, the Board finds 
that the letter was adequate.  Although the veteran was not 
provide notice regarding the separate considerations in a 
claim based on National Guard service, the veteran was 
provided notice of the basic elements of a service connection 
claim, and the Board finds that these elements are applicable 
to the instant claim.  That is, he was provided notice, in 
essence, that one way to be entitled to service connection 
was through evidence of an "event in service that caused an 
injury or disease," event of the current disability, and 
evidence of a relationship between the disability and the 
injury.  Although the copy of this letter in the claims file 
includes a notation, in pencil that these elements related to 
"fulltime active service," the Board finds no evidence that 
this erroneous notation was placed on the copy of the letter 
sent to the veteran.  Therefore, after review of the letter, 
the Board finds that the October 2006 letter satisfies the 
requirement of the Board remand and was adequate to notify 
the veteran of the evidence needed to substantiate his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the March 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence indicates that 
pursuant to the October 2006 remand, the AMC attempted to 
obtain additional records from Fort Drum and Medical Records, 
New York Army National Guard.  The AMC received responses 
that neither location had records pertaining to the veteran.  
There is no additional duty to search for these records.  See 
38 C.F.R. § 3.159(c).

The Board also notes that that veteran has indicated that he 
receives disability benefits from the Social Security 
Administration (SSA).  The veteran has indicated that he 
receives these benefits due to multiple disabilities, to 
include the lung disability.  The RO sought records from SSA.  
The RO received records in response, but these records do not 
include any determination regarding the award of benefits or 
the underlying medical evidence relied upon.  As SSA sent the 
records in response to VA's request, the Board finds no 
evidence that SSA retains any other relevant evidence and 
finds that a remand to try to obtain other records from SSA 
is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The evidence of record also includes VA medical records, 
including an April 2007 VA examination obtained upon remand.  
After review of the examination report, the Board finds that 
it provides competent, non-speculative evidence regarding 
whether the veteran has a current respiratory disease 
attributable to service.  Thus, there is no duty to provide 
another examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105, 7266; 38 
C.F.R. §§ 3.104, 20.1100, 20.1103-20.1105.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6.

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by National Guard of any state.  38 C.F.R. § 
3.6(c)(3).  INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
state.  38 C.F.R. § 3.6(d)(3).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.380 provides that diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals. The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.

For claims received by VA after June 9, 1998, such as this 
claim, service connection is prohibited for disability or 
death on the basis that the disability or death resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's service.  38 U.S.C.A. § 1103(a); 38 C.F.R. 
§ 3.300(a).  The term tobacco products include cigarettes.  
Relevant to the instant case, this prohibition does not apply 
if the disability resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  For purposes of 38 C.F.R. § 3.300, this means that 
the disability or death can be service-connected on some 
basis other than the veteran's use of tobacco products during 
service, or that the disability became manifest or death 
occurred during service.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran contends that he has a respiratory disease 
attributable to service.  

An October 1991 Board decision denied service connection for 
allergic rhinitis and allergic asthma.  In his August 2003 
claim, the veteran asserted that he did not believe that his 
current lung disability was asthma, but rather, that he had a 
permanent lung disability attributable to exposure to 
undiluted solvent.  

At a June 2005 DRO hearing, the veteran recounted his in-
service exposure to undiluted solvents, which had occurred in 
July 1985.  He indicated that a rash broke out on his arms 
immediately upon exposure and that he consulted with a 
physician, who diagnosed him with scabies.  Not satisfied 
with this diagnosis, the veteran sought treatment from 
another physician, who conveyed that the veteran had had a 
reaction to the solvent.  The veteran also received an 
allergy work-up by Dr. F.J.F., who diagnosed him with 
allergies and asthma.  The veteran further testified that he 
has constantly had difficulty breathing ever since the July 
1985 incident, but that he never had a breathing problem 
before that incident.  The veteran and his wife also stated 
that the veteran appears to stop breathing at times.  At the 
time of the June 2006 hearing before the Board, the veteran 
and his wife provided similar testimony.  The veteran also 
indicated that he smoked.

The claims file includes records from his time in the 
National Guard.  In a September 1983 Report of Medical 
History, the veteran stated that he had never had asthma, 
shortness of breath, chronic cough, or pain and pressure in 
the chest.  The accompanying Report of Medical Examination 
contained a normal clinical evaluation, to include a normal 
assessment of the lungs and chest.  A February 1984 Screening 
Note of Acute Medical Care and an Emergency Care and 
Treatment note indicate that the veteran had bronchitis for a 
period of 2 weeks.  In a June 1985 Chronological Record of 
Medical Care, a clinician noted the veteran's diagnosis of 
pneumonia and bronchitis in May 1984, as well as his 
complaints of coughing.  The clinician assessed the veteran 
as having allergic respiration.  

A July 1985 correspondence by Dr. F.J.F. indicates that the 
veteran had a history of allergies as well as having 
developed pneumonia and severe wheezing during National Guard 
service in 1984.  The veteran reported that prior to that 
time, he had never had allergies or chest problems, but since 
that time, he had experienced intermittent wheezing, 
coughing, shortness of breath with exercise and chronic nasal 
congestion.  The veteran also stated that he smoked 1/2 pack of 
cigarettes per day, and that his National Guard service 
exposed him to chemicals and solvents, which Dr. F.J.F. 
indicated "does seem to aggravate his respiratory problem."  

A physical exam revealed a slight cough, marked edema and 
pallor of the nasal mucosa.  A chest exam disclosed grade II 
expiratory wheezes and rhonchi bilaterally, but no rubs or 
rales.  Dr. F.J.F. therefore diagnosed the veteran as having 
COPD (allergic asthma), onset while on active duty, and 
perennial allergic rhinitis.  He advised the veteran to use 
immunotherapy techniques, to include cessation of smoking, 
wearing protective gear, such as a respirator, when working 
with solvents.  

In a December 1985 correspondence, Dr. F.J.F. conveyed that 
he had examined the veteran for his allergies.  He noted that 
the veteran had been receiving immunotherapy and a physical 
examination revealed nothing remarkable, with a clear chest.  
Dr. F.J.F. recommended continuance of the immunotherapy 
program.  

Records dated in May 1988 document that the veteran had an 
allergic reaction to digging a foxhole, with the veteran 
becoming short of breath and wheeze with chest pains.  An 
officer submitted a statement certifying that to the best of 
his knowledge the veteran did not have this respiratory 
malady prior to the arrival at the training locale.  

A May 1988 Chronological Record of Medical Care reveals that 
the veteran had chest pains and wheezing.  He received a 
diagnosis of allergic asthma, perennial allergic rhinitis 
(PAR), and allergic sinusitis.  The veteran complained of 
sharp and diffuse recurrent chest pains, and the clinician 
assessed the veteran as being unfit for active duty.  In 
another May 1988 Chronological Record of Medical Care, the 
clinician offered his impression that the veteran had 
bronchial asthma.

A May 1988 Emergency Care and Treatment Record similarly 
records the veteran's symptoms of chest pain, wheezing and 
difficulty breathing.  This report also noted the veteran's 
history of asthma.  A contemporaneous Radiologic Consult 
Report states that the veteran had a negative chest X-ray, 
demonstrating clear lungs and no acute disease.

In his May 1988 Report of Medical History, the veteran 
complained of chest pains and wheezing, and indicated that he 
had asthma, hay fever, sinusitis, nose allergies, and chronic 
colds.  An accompanying Report of Medical Examination 
discloses a normal clinical evaluation, although a notation 
indicates a "questionable" diagnosis of obstructive 
pulmonary disease, not present at the time of the exam.  The 
clinician recommended that the veteran discontinue smoking 
and declared him unfit for active duty.  

An August 1988 Report on General Medical Examination 
indicates that the veteran received a diagnosis of bronchitis 
and pneumonia during service, and that in 1985 he was 
informed that he had asthma and allergies to some dusts, 
molds and solvents, for which he used an inhaler and other 
medication.  The clinician also noted that the veteran had an 
asthma attack in May 1988, for which he received treatment at 
Wilcox Army Hospital.  A physical examination revealed a 
normal chest.  

In a September 1988 correspondence, Dr. F.J.F. discussed how 
he evaluated the veteran for allergies and noted his history 
of chronic asthma, to include past treatment by him beginning 
in July 1985.  Dr. J.F.J. stated that the veteran continued 
to have severe wheezing episodes, as well as chronic nasal 
congestion.

A physical examination at that time revealed a loose cough 
and marked edema and pallor of the nasal mucosa.  A large 
amount of whitish post nasal drip was present, and a chest 
exam disclosed grade III respiratory wheezes bilaterally with 
no rubs, rales or rhonchi.  The veteran had positive skin 
tests to house dust, molds, ragweed, cat, dog, grasses, 
feathers, wool and tobacco smoke.  Skin tests for other 
pollens were negative.  

Based on this data, Dr. F.J.F. diagnosed the veteran as 
having perennial allergic rhinitis and perennial allergic 
asthma.  He recommended that the veteran obtain a humidifier, 
dust-poof the bedroom, and discontinue cigarette smoking, 
among other things.

Also in September 1988, Dr. R.B. instructed the veteran not 
to engage in field duty due to asthma.

The claims file also includes more recent medical records.  
In an August 1994 private medical report, the veteran 
complained of chest pain, but denied shortness of breath.  A 
chest X-ray revealed clear lungs, and right pleural effusion.  
The clinician, Dr. P.J.A., concluded that these films 
suggested COPD, but indicated that he could not rule out a 
pericardial effusion secondary to a contusion of the chest.

A September 1994 Treadmill Exercise Thallium Perfusion Study 
Report evaluated the cause of the veteran's chest pain.  He 
displayed a below average treadmill performance, but had no 
chest discomfort.  The physician determined that the results 
supported the conclusion that the "chest discomforts are 
noncardiac/nonanginal in origin . . . and . . . are most 
compatible with his 1/2 pack per day smoking habit over the 
last 15 years since the most notable finding seems to be 
generalized count attenuation in the stress image."

In June 1999 VA medical reports, the radiologist, M.A., 
indicated that the veteran's chest X-rays revealed an 
abnormality in the right lower chest, specifically pleural 
thickening of the right posterior inferior hemithorax with 
adjacent extrapleural fat and mild adjacent atelectasis.  The 
remainder of the lungs was clear, and M.A. offered no opinion 
as to the cause of these abnormalities.  

In a July 1999 VA note, the clinician recorded the veteran's 
complaints of a persistent cough and his history of having 
received a diagnosis of asthma in 1987 during military duty, 
as well as previous bouts with bronchitis and pneumonia.  He 
complained of sharp left chest pains and indicated that he 
smoked 1.5 packs of cigarettes per day.  A previous CAT scan 
indicated that the veteran had possible asbestos exposure.  

A physical exam disclosed normal lungs.  The clinician 
assessed the veteran as having a persistent cough, but ruled 
out COPD and/or asthma.  He referred the veteran to the 
pulmonary clinic for pulmonary testing and evaluation.   

Another VA radiologist report, dated November 1999, states 
that the X-rays suggested COPD, but the veteran's lungs 
appeared clear with no active disease and no interval change 
from the June 1999 films.  

An additional November 1999 VA report indicates that the 
veteran had a cough with shortness of breath for which he 
used a daily inhaler.  On physical examination, his lung 
auscultation was clear and the clinician assessed him as 
displaying probable symptoms of asthma.

In a May 2004 report, the veteran's private physician, Dr. 
M.J.F., described the veteran's account of exposure to 
solvent in the mid-1980s during active service as well as his 
diagnosis of asthma and allergies.  The veteran reported 
dyspnea with minimal exertion, wheezing, coughing and chronic 
bronchitis.  At the time of this report, the veteran smoked 
up to 1 pack per day of cigarettes, as he had been for some 
25 years.

A physical examination revealed moderately severe airway 
obstruction, with normal lung volumes and a moderately severe 
diffusion defect.  The chest X-ray disclosed a slightly 
enlarged cardiac silhouette and otherwise clear lungs.  Based 
on this exam, Dr. M.J.F determined that the veteran's reduced 
diffusion capacity had "probably" worsened in the previous 
years due to his cigarette smoking.  

In two October 2004 letters, Dr. M.J.F. indicated that the 
veteran had at the very least a combination of asthma, COPD 
and allergies.  He queried whether the veteran's lung 
abnormalities were secondary to all of the veteran's 
cigarette smoking over the course of his life or whether they 
were secondary to any pre-existing injury or the affects of 
chronic asthma, allergies or airway remodeling.  Dr. M.J.F. 
explained that "[i]t is difficult not to discount 
cigarette's influence on the course of events, especially 
given the fact that he has bullous changes on his chest CT 
scan and a diffusion study that we would not anticipate to be 
profoundly reduced at 50% in pure asthma/allergies that 
didn't produce parenchymal abnormalities."  Subsequently, in 
a December 2004 correspondence, Dr. M.J.F. indicated that the 
veteran has emphysema, COPD and allergies.

A May 2004 private medical report from Samaritan Medical 
Center indicates that the veteran complained of shortness of 
breath for a period of two days and a dry cough.  It noted a 
history of possible chemical exposure 20 years before.  A 
July 2005 VA medical note observes the veterans history of 
COPD and emphysema.

Thus, at the time the Board last considered the veteran's 
appeal in October 2006, the record contained evidence that 
the veteran has received multiple diagnoses, with some 
clinicians finding that the veteran had COPD and others 
ruling such a diagnosis out.  Further, review of these 
medical records disclosed some medical opinion that at least 
part of the veteran's lung disability was attributable to 
tobacco use.  The record, however, did not contain a medical 
opinion that fully considered the impact, if any, that the 
veteran's in-service solvent exposure had on his disability.  
In this regard, the record did contain Dr. F.J.F.'s July 1985 
correspondence, in which he declared that the veteran's in-
service chemical solvent exposure "seem[ed] to aggravate his 
respiratory problem."  For these reasons, the Board directed 
that the veteran be provided with an examination that would 
evaluate whether he had a current respiratory disability 
attributable to service.

The veteran underwent this VA examination in April 2007.  The 
examiner noted review of the claims file.  The veteran 
reported to the examiner that he believed that his lung 
condition was related to exposure to a chemical solvent 
during his service.  The veteran commented that he was 
exposed to a "heavy" concentration of solvent, with his 
arms breaking out in rash.  The veteran reported he was 
treated at the time, but no in-line of duty report was 
completed as he was misdiagnosed as having scabies.  The 
veteran did not know the name of the solvent or the chemical 
composition.

The examiner documented that the veteran currently smoked.  
Although noting that he had quit smoking for an unspecified 
period of time, the veteran reported that he had smoked from 
the age of 16.

The examiner documented findings from review of the claims 
file, including records of the veteran's treatment of COPD 
and records discussing the etiology of the disability, to 
include the veteran's assertion that the disability began as 
a result of exposure to a chemical and oil.  The examiner 
reported that, generally, with exposure to a bronchopulmonary 
toxin, there are symptoms with 12-36 hours of exposure that 
are easily recognized on evaluation, such as cough, 
bronchorrhea, dyspnea, and wheezing.  

The examiner found that the veteran had COPD secondary to 
cigarette smoking, and that this was causing the respiratory 
impairment.  The examiner provided a detailed rationale for 
this determination.  The examiner also noted, that although 
the veteran had been diagnosed as having asthma and 
allergies, the records from the treating private medical 
doctors indicate that it was the COPD from cigarette smoking 
causing the ongoing respiratory disability.  The examiner, 
therefore, found that it was not at least as likely as not 
that reported exposure to solvents in the service caused the 
veteran's current respiratory problems.  Further, the 
examiner documented that the evidence did not support the 
finding that solvent exposure caused asthma or allergies and 
that there was no evidence that it aggravated asthma or 
allergies.  The examiner reiterated that the COPD was from 
smoking and there was no evidence that any exposure to 
solvents in the service aggravated the development of COPD.

Later in April 2007, after the receipt of a November 2004 CT 
chest with contrast, the examiner added an addendum that 
noted the findings of the CT raised the issue of prior 
asbestos exposure.  The examiner noted that there was no 
evidence of asbestos exposure during service and that solvent 
exposure would not translate into asbestos exposure.  

At this time, the examiner also  reviewed a copy of a March 
2007 CT chest report, and noted findings of pleural 
thickening, noting that it was a non-specific finding, not 
indicative of a specific disease process.  The examiner 
opined that pleural thickening was not at least as likely as 
not related to solvent exposure.  

Analysis

I.  Asthma.  Service connection for asthma was denied by a 
Board decision in October 1991 on the grounds that the 
preponderance of the evidence was against a finding that 
chronic asthma was incurred in service and that decision was 
final.  See 38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1104-20.1105 (2007).

The veteran has filed a claim for service connection for a 
respiratory disease and the Board construes part of that 
claim as an application to reopen a claim for service 
connection for asthma.  Some of the evidence that has been 
received since October 1991 is new in that it was not of 
record at that time and is not cumulative of previously 
considered evidence.  The Board further finds that this 
evidence is material, in that it relates specifically to an 
unestablished fact necessary to substantiate the underlying 
claim for service connection.  See 38 C.F.R. § 3.156. Thus, 
the veteran's claim for service connection for asthma is 
reopened.  

In reviewing the medical evidence of record, the Board finds 
numerous references to asthma beginning during service and 
continuing until at least 2004.  While there is competent 
evidence that weighs against a causal relationship and even 
questions the diagnosis of asthma, there are also in-service 
and post-service competent opinions that link the veteran's 
asthma to in-service exposure to toxic chemicals.  The 
relevant medical evidence shows that the veteran has a 
history of asthma, characterized by remissions and 
exacerbations, since being exposed toxic solvents while on 
active duty and overall it is in approximate equipoise as to 
whether he has a current diagnosis of allergic asthma that 
began during or as the result of service.

In view of the foregoing, and with application of the 
doctrine of reasonable doubt, service connection for allergic 
asthma is warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107; 38 
C.F.R. §§ 3.6, 3.102, 3.303.

II.  Respiratory Disease other than Asthma.  The Board finds 
that service connection for a respiratory disease other than 
asthma is not warranted.  In this case, the veteran has 
service in the National Guard.  Medical records reveal that 
the veteran was diagnosed as having multiple, various lung 
disabilities during the time period the veteran was in the 
National Guard.  As outlined above, this service is 
considered active service for compensation purposes under the 
restrictions contained in 38 C.F.R. § 3.6.  During this 
appeal, the veteran has contended that he incurred permanent 
damage to his lung from exposure to undiluted solvent or oil.

Prior to the October 2006 remand, the record contained Dr. 
F.J.F.'s July 1985 correspondence, in which he declared that 
the veteran's in-service chemical solvent exposure "seem[ed] 
to aggravate his respiratory problem."  This opinion is 
somewhat speculative in nature.  In the April 2007 VA 
examination, the examiner reviewed the claims file and 
interviewed the veteran, including his contentions regarding 
in-service incurrence.  The examiner found that the veteran 
currently had COPD.  The examiner found that the COPD was 
attributable to the veteran's smoking, and concluded that it 
was not at least as likely as not that the reported exposure 
to solvents in service caused the current respiratory 
disability.  The examiner also found that this exposure did 
not aggravate the COPD.  The Board finds that this opinion is 
of substantial probative value, particularly to the central 
question at hand; whether the veteran has a current lung 
disease linked to service.  

As outlined, service connection on the basis of tobacco use 
is prohibited under most circumstances.  See 38 C.F.R. 
§ 3.300.  The Board is cognizant that service connection may 
still be granted with evidence that the disability began in 
service, even if caused by tobacco use.  In this case, in the 
July 1985 document, the medical doctor, in pertinent part, 
diagnosed "Chronic obstructive pulmonary disease (allergic 
asthma), onset while on active duty."  The Board finds, 
however, that, while the record contains evidence of 
respiratory symptoms during the performance of service, there 
is no other evidence that the veteran first experienced 
symptoms attributable to COPD during service.  No other 
records from this period of time contain a diagnosis of COPD.  
In addition, although the clinician noted that it was 
attributable to "active duty," the record does not provide 
any evidence that the veteran first experienced COPD while on 
ACDUTRA.  As outlined above, diseases may only be service 
connected with evidence of incurrence during ACDUTRA, and not 
INACDUTRA.  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a respiratory disease other than 
asthma.  As the preponderance of the evidence is against this 
aspect of the appeal, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for asthma is reopened.  

Entitlement to service connection for asthma is granted. 

Entitlement to service connection for a respiratory disease 
other than asthma is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


